DETAILED ACTION

Claim 1 is currently pending in the application and have been examined. Claims 2-45 were cancelled in the Preliminary amendment filed 04/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fadavi-Ardekani et al. (US-6707822), hereinafter Fadavi.
Claim 1:
Fadavi teaches a method for sharing resources in a transceiver comprising: allocating a first portion of shared memory to a first latency path and allocating a second .

Double Patenting
It is noted that previous Continuation applications of this family needed a Terminal Disclaimer filed at least in relation to the immediate parent of the currently examined application. In light of this, the Examiner will reserve any Double Patenting rejection(s) until an amendment and arguments are filed by the Applicants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oberman et al. (US-7042891), teaches a system and method for low latency switching of data packets in a network switch. A network switch may include multiple input ports, multiple output ports, and a shared random access memory coupled to the input ports and output ports by data transport logic. Under normal operation, the data transport logic stores packet data into the memory. Later, the packet data is read from the memory and output to a destination output port. To reduce latency when the switch is not congested, the switching logic may be configured to perform a cut-through operation by routing packets directly from input ports to output ports without storing any portion of the packet in the memory. Alternatively, the switch may begin forwarding the stored packet data to the output port before the entire packet has been received or stored in the memory. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        01/07/2022